Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 24, 2015

The Court of Appeals hereby passes the following order:

A15A1009. TIMOTHY AARON RIVERS v. THE STATE.

      On November 21, 2011, Timothy Rivers pled guilty to the offense of failure to
register as a sex offender. He subsequently filed various pro se motions, including a
motion for an out-of-time appeal. The trial court denied the motion for an out-of-time
appeal on July 22, 2013. Rivers did not appeal that ruling. Instead, he filed a “second”
pro se motion for an out-of-time appeal on June 30, 2014. The trial court dismissed
this motion, finding it was a renewed motion of the one previously ruled upon by the
court.1 Rivers filed this direct appeal from that ruling. We lack jurisdiction.
      Although a criminal defendant may directly appeal from a trial court order
denying his request for an out-of-time appeal, a notice of appeal must be filed within
30 days after entry of an appealable order. See OCGA § 5-6-38 (a). Thus, if Rivers
had filed a timely appeal from the July 22, 2013 order denying his initial motion for
an out-of-time appeal, we would have accepted the direct appeal. However, as the
trial court indicated, Rivers’ subsequent motion for an out-of-time appeal is merely
a renewal of his original motion. In essence, it is a motion for reconsideration of the
original order. And the denial of a motion for reconsideration is not directly
appealable and does not extend the time for appealing the underlying judgment. Bell
v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Rivers’ November 3, 2014
notice of appeal, therefore, is untimely as to the July 22, 2013 order denying his
motion for an out-of-time appeal and invalid as to the order denying his “second”


      1
       Neither the original motion for out-of-time appeal nor the court’s order
denying the original motion have been included in this direct appeal.
motion for out-of-time appeal requesting the court to reconsider his first motion.
Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.




                                     Court of Appeals of the State of Georgia
                                                                          02/24/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.